Citation Nr: 1715415	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  11-32 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for a low back strain, and if so, whether service connection is warranted for that disability.

2.  Whether new and material evidence was received to reopen a claim for service connection for hypertension, and if so, whether service connection is warranted for that disability.

3.  Whether new and material evidence was received to reopen a claim for service connection for left ear hearing loss, and if so, whether service connection is warranted for that disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June through July of 1993 and on active duty from January 2003 through May 2004.  He has also had service in the National Guard with periods of ACDUTRA and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran's testimony was received during an October 2016 Board hearing.  A transcript of that testimony is associated with the record.


FINDINGS OF FACT

1.  The Veteran's original claims for service connection for low back strain, hypertension, and left ear hearing loss disabilities were denied in a May 2007 rating decision; the Veteran did not perfect a timely appeal of that decision; and, no new and material evidence pertaining to any of those issues was received within one year of notice of that decision.

2.  The Veteran's current petition to reopen his claims for service connection for low back strain, hypertension, and left ear hearing loss was received in September 2009.

3.  The evidence associated with the claims file since the May 2007 rating decision, when considered with the evidence previously of record, relates to the previously unestablished questions of whether the Veteran's low back strain, hypertension, and left ear hearing loss disabilities are related etiologically to periods of active duty service and/or ACDUTRA and INACDUTRA.

4.  Resolving reasonable doubt in favor of the Veteran, his chronic low back strain was sustained during ACDUTRA in July 2001.


CONCLUSIONS OF LAW

1.  The May 2007 rating decision that denied service connection for low back, hypertension, and left ear hearing loss disabilities is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2016).

2.  The additional evidence associated with the record since the May 2007 rating decision is new and material, and the Veteran's claims for service connection for low back strain, hypertension, and left ear hearing loss are reopened.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for service connection for low back strain are met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening Service Connection Claims

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156 (a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claims for service connection for low back strain, hypertension, and left ear hearing loss were denied in a May 2007 rating decision.  In relation to the Veteran's low back strain and left ear hearing loss, the RO determined that those conditions pre-existed the Veteran's periods of active duty service but were not shown by the evidence as being aggravated by service.  Concerning the Veteran's hypertension, the RO determined that the evidence at that time did not show that the condition was either sustained during or caused by his active duty service, or, that it was manifest to a compensable degree within one year following his separation from service.  The Veteran did initiate a timely appeal of that decision by filing a Notice of Disagreement in May 2008.  He did not, however, subsequently file a timely substantive appeal with the December 2008 statement of the case.  Accordingly, the May 2007 rating decision is final.  38 U.S.C.A. § 7105(c).

The Veteran's pending petition to reopen his claims was received in September 2009.  The petition was denied by the RO in a March 2010 rating decision.  The Veteran has perfected a timely appeal and asserts that his claims should be reopened and considered on their merits.

At the time of the May 2007 denials, the evidentiary record included factual assertions raised in the Veteran's claim submissions, service treatment records, and limited records for treatment received by the Veteran at Eisenhower Army Medical Center.  Since that time, the record has been augmented by additional evidence that includes: additional service treatment records and personnel records from the Veteran's National Guard service and active duty service; new factual assertions raised in the Veteran's resubmitted claim submissions; the Veteran's Board hearing testimony; records for VA treatment through 2016; July 2008 private audiometry records; and reports from VA spine and audiology examinations conducted in February 2010.

In claim submissions received leading up to VA's original May 2007 denial, the Veteran asserted generally and without elaboration that he was entitled to service connection for his claimed disabilities.  Service treatment records available at that time indicated that the Veteran was treated at various times during his active duty service and National Guard service for back injuries and hypertension.  Those records also showed that audiometric tests conducted in April 2006 showed elevated pure tone thresholds that are consistent with a left ear hearing loss disability.  The record at that time, however, did not indicate any post-service treatment, much less evidence of current diagnoses of the claimed disabilities.

The evidence received since the May 2007 denial include specific factual assertions raised by the Veteran in his claim submissions and hearing testimony concerning the in-service onset and subsequent duration of his low back, hypertension, and left ear hearing loss disabilities.  Also, post-service VA and private treatment records that have been added to the record reveal that the Veteran has been followed for ongoing low back, hypertension, and hearing loss.  The low back and hearing loss conditions are confirmed in the February 2010 VA examination reports.

Consistent with the governing laws and regulations, the Board presumes that the Veteran's assertions and testimony are credible for the purpose of determining whether new and material evidence has been received.  Considered together with those lay assertions, the objective information noted in the treatment records and during the February 2010 VA examinations raise the possibility that the Veteran's current conditions are related etiologically to his active duty service and periods of ACDUTRA and INACDUTRA.  Accordingly, the Board finds that new and material evidence has been received and that the low threshold necessary to reopen his claims for service connection for low back strain, hypertension, and left ear hearing loss is met.  The Veteran's claims are reopened and will next be addressed by the Board on a de novo basis.

II.  Service Connection

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The existence of a chronic in-service disease may be shown through a combination of manifestations that are sufficient to identify the disease entity and sufficient observation to establish chronicity during service.  If chronicity during service is not established, a showing of continuity of symptoms after separation from service is necessary in order to support the claim.  38 C.F.R. § 3.303 (b).  Notwithstanding the lack of evidence of disease or injury during service, service connection can still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred during service.  See 38 U.S.C.A. § 1113 (b) (West 2014); 38 C.F.R. § 3.303 (d) (2016); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Service connection may also be granted for any disease that is diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection may also be awarded for certain listed chronic diseases under 38 C.F.R. § 3.309(a), which includes hypertension, on a presumptive basis even in the absence of evidence showing the onset of that disability during service, provided that such disability is shown as having been manifest to a compensable degree within one year of separation from active duty.  In such instances, the disease at issue is presumed as having been incurred during active service.  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Though hearing loss disability is not a disease listed expressly under 38 C.F.R. § 3.309(a), "organic diseases of the nervous system" are listed as a disability subject to presumptive service connection.  Where the Veteran's hearing loss disability in this case is described in the evidence as being sensorineural in nature, the Veteran's hearing loss may be considered for service connection under the presumptive provisions contained in 38 C.F.R. §§ 3.307 and 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (2016).

	A.  Low Back Strain

In his claim submissions and hearing testimony, the Veteran asserts that he has a current low back strain disability that was sustained initially in a fall that occurred during a period of ACDUTRA from July 14, 2001 through July 28, 2001.  He elaborates that he was stepping onto a ladder from a two and a half ton truck, when the ladder became loose and fell.  The Veteran reports that he also fell and struck his low back on the truck's tailgate.  He recalls that he was taken immediately for emergency treatment, where a low back strain was diagnosed.  He asserts that he has had continuous and chronic back problems since that incident.
Consistent with the Veteran's assertions, service treatment records from July 2001 document the reported occurrence and show that the Veteran was evaluated and treated for a probable low back strain.  Personnel records contain a Report of Injury, dated August 2001, which memorializes the Veteran's fall and notes that he sustained a back strain.  Records for subsequent medical examinations and treatment over the remainder of the Veteran's National Guard service document ongoing back pain.  In that regard, a January 2005 treatment record notes that the Veteran was reporting back pain that had been ongoing since his fall in 2001.  That record notes an ongoing low back strain diagnosis.  During an April 2006 National Guard medical examination, the Veteran continued to report having recurrent back pain.

Records for post-service VA treatment record received by the Veteran from November 2007 through March 2016 reflect that the Veteran has been followed for ongoing complaints of low back pain.

During a February 2010 VA examination, the Veteran continued to report that he had been having chronic back problems dating back to his 2001 fall.  On review of the claim file, the examiner noted essentially the same medical history as that reported above.

A musculoskeletal examination of the spine revealed thoracolumbar spine motion while standing was diminished and consisted of flexion to 80 degrees, extension to 25 degrees, lateral flexion to 25 degrees bilaterally, and rotation to 40 degrees bilaterally.  The Veteran reported discomfort during motion in all directions.  A neurological examination revealed no abnormalities.  No flare-ups occurred during the examination.

The examiner diagnosed a low back strain, but opined that the disorder pre-existed his active duty service and that was not worsened by his active duty service.  The examiner's opinion was apparently formed in relation to the Veteran's period of active duty service from January 2003 through May 2004.  That is evident because the examiner assigns in his rationale some significance to information contained in the Veteran's April 2004 separation examination.  To that end, the examiner did not render an express opinion as to whether the current low back strain is related etiologically to the back strain sustained by the Veteran during ACDUTRA in July 2001.  Indeed, to the extent that the examiner expresses that the Veteran's back disorder pre-dated his period of active duty from 2003 through 2004, he may well be expressing the opinion that the current injury and the injury sustained during ACDUTRA are the same.

The Veteran's credible assertions and testimony concerning the onset of back problems in 2001 and subsequent chronicity, considered together with the medical history shown in the service treatment records lead the Board to conclude that the Veteran's current low back strain was sustained during ACDUTRA in July 2001.  As such, the Veteran is entitled to service connection for a low back strain.


ORDER

New and material evidence has been received and the Veteran's claim for service connection for low back strain is reopened.

New and material evidence has been received and the Veteran's claim for service connection for hypertension is reopened.

New and material evidence has been received and the Veteran's claim for service connection for left ear hearing loss is reopened.

Service connection for low back strain is granted.


REMAND

	B.  Hypertension

In relation to hypertension, the Veteran testified during his Board hearing that he did not have any history of hypertension prior to his period of active duty from January 2003 through May 2004.  He recalls that his hypertension was first noted by treating physicians shortly after his return from the Persian Gulf and that he has been maintained on blood pressure medications since that time.  Accordingly, he asserts that his hypertension began during his period of active duty service and has remained a chronic condition since that time.

Essentially consistent with the Veteran's testimony and assertions, a September 2005 National Guard treatment record reflects that the Veteran was being followed for ongoing blood pressure.  Those records show that the Veteran was taking blood pressure medications and that self-checks of his blood pressure revealed that he was maintaining a blood pressure at home of 148/112 mmHg.  A blood pressure reading taken at that time was 130/90 mmHg.  Repeated blood pressure readings taken during a National Guard medical examination in April 2006 showed 136/90 mmHg, 138/98 mmHg, and 136/100 mmHg.  

Records for post-service VA treatment from November 2007 through March 2016 show that the Veteran has been followed for ongoing hypertension that has been managed by medications and diet.  Those records do not contain any express opinion as to the onset or etiology of the Veteran's hypertension.

The foregoing evidence suggests that the Veteran's hypertension might have first manifest within one year from his separation from his period of active duty service in May 2004.  Notably, the evidence in the record does not contain an express hypertension diagnosis in the period from May 2004 through 2005.  Nonetheless, the September 2005 National Guard service treatment record indicates that the Veteran had hypertension for some time prior to the date of that treatment, and indeed, had been taking medications and self-checked his own blood pressure as part of an apparent treatment plan.  

Accordingly, the Board concludes that a remand for a VA examination and opinion is needed before a decision can be reached on this matter.



	C.  Left Ear Hearing Loss

In support of his claim, the Veteran asserts that he has current hearing loss that resulted from in-service acoustic trauma.  In that regard, he asserts that he was exposed to loud noises during training from gunfire and simulated explosions.  He also asserts exposure to engine noise from military vehicles during both his training and his active duty service.

For purposes of administering VA benefits, hearing impairment is considered a disability only when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or, speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

In this case, the Veteran's National Guard service treatment records reflect that the Veteran underwent audiometric tests in April 2006 that showed left ear pure tones that meet the definition of a hearing loss disability under 38 C.F.R. § 3.385.  Those findings are confirmed by audiometric findings expressed in a July 2008 private report from U.S.A. Speech and Hearing and a February 2010 VA audiological examination.  The issue of the Veteran's entitlement to service connection for left ear hearing loss therefore turns upon the question of whether such hearing loss is related etiologically to either his period of active duty service or his periods of ACDUTRA or INACDUTRA.

The in-service acoustic trauma reported by the Veteran would be consistent with training associated with his active duty and National Guard service.  Moreover, the service department records show that the Veteran did serve in Kuwait and Iraq as part of a supply convoy.  Frequent and constant exposure to engine noise would also be consistent with the Veteran's documented service.

Notably, the service treatment records contain an isolated portion of an in-service medical examination that reflects audiometric findings that include puretones of 70 decibels at 3000 and 4000 Hertz in the Veteran's left ear.  Unfortunately, the date of the examination cannot be ascertained from the record.  Other than those pure tone findings, the service treatment records do not document any other evidence of reported or clinically observed hearing loss prior to the aforementioned April 2006 National Guard medical examination.

As also mentioned, the Veteran was afforded a February 2010 VA audiological examination.  In reciting the Veteran's medical history, the examiner references a 1995 medical examination that revealed severe high frequency left ear hearing loss marked by pure tone thresholds of 70 decibels at 3000 and 4000 Hertz.  It appears that the examiner is making reference to the undated medical examination described above.  Still, it is unclear as to how the examiner determined that the examination was conducted in 1995.  Otherwise, the examiner noted a medical history that is essentially consistent with that noted above.

In reporting his service history, the Veteran reported that he performed duties in medical supply during deployment to Kuwait and Iraq.  He denied having any direct combat engagement, but stated that he was exposed to noise exposure during training from weapons fire, simulated explosions, and military vehicles.  He stated that he first noticed a change in his hearing approximately five years prior, shortly after his return from the Persian Gulf.  He reported also that he was notified by his National Guard unit that he had demonstrated a change in his hearing during testing.  Regarding possible post-service noise exposure, he reported that he worked as a medical supply coordinator at a medical center.  He denied having any non-occupational noise exposure.

Audiometric tests revealed the following pure tones:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
20
70
60
LEFT
0
20
35
65
70

Speech discrimination tests revealed recognition abilities of 94 percent in the Veteran's right ear and 88 percent in his left ear.  Based on the noted history and findings, the examiner diagnosed bilateral sensorineural hearing loss.
Concerning etiology, the examiner stated that he was unable to determine whether the left ear hearing loss was related to his active duty service without resorting to speculation.  He explained that the complete audiological testing records from testing conducted during the Veteran's National Guard service are incomplete.  The examiner noted also that the photocopied service department records in the claims file were apparently mishandled, and thus, the information and dates for the information shown in those records are unclear.  In that regard, the examiner observed that the record indicated a 1993 audiometric test that showed normal hearing, an undated test that showed bilateral hearing loss, and a 2006 examination that showed ongoing hearing loss.  In the absence of the National Guard fitness for duty audiological records and SPRINT test results, the examiner stated, the etiology opinion being sought could not be rendered.  To that end, the examiner recommended that VA undertake further efforts to locate the records for hearing conservation testing conducted from 2002 through 2005.

As the RO has not undertaken additional development in connection with the February 2010 VA examination report, the Board finds that a remand for additional development is necessary before a decision can be reached on this issue.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain any outstanding records from his National Guard service from 1992 to the present.

2.  The Veteran should be asked to provide, or submit a release for VA to obtain, any outstanding private treatment records.  The RO should associate any VA treatment records dated from March 2016 to the present with the claims file.

3.  After the above development has been completed, schedule the Veteran for a VA examination with regard to his claim for hypertension. 
The examiner should opine whether it is at least as likely as not that the Veteran's hypertension began during his period of service (January 2003 to May 2004), or within one year thereafter.

The examiner should note a September 2005 National Guard treatment record reflecting that the Veteran was being followed for ongoing blood pressure.  Those records show that the Veteran was taking blood pressure medications and that self-checks of his blood pressure revealed that he was maintaining a blood pressure at home of 148/112 mmHg.  A blood pressure reading taken at that time was 130/90 mmHg.  Repeated blood pressure readings taken during a National Guard medical examination in April 2006 showed 136/90 mmHg, 138/98 mmHg, and 136/100 mmHg.  

4.  After the development in #1 and #2 has been completed, schedule the Veteran for a VA examination regarding his left ear hearing loss.

The examiner should opine whether it is at least as likely as not that the Veteran's hearing loss began during his period of service (January 2003 to May 2004), or within one year thereafter.

A complete rationale with regard to all opinions is requested.  If the examiner cannot opine as to the foregoing without resorting to speculation, he or she should so state and explain why.

5.  Thereafter, the RO should readjudicate the issues on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


